REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
The claims are amended as suggested by the examiner. In the art of record, Cohen et al. (US 2014/0366159A1) generally discloses the aspect of determine that the first device is currently logged in to a service associated with a predetermined domain name; and based on the first device being logged in to the service associated with the predetermined domain name, permit an image to be one or more of viewed at the first device, wherein the image itself is not accessed through the service for presentation by the first device based on the first device being logged in to the service.
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
using the first device to generate an image with a camera on the first device while the first device is at a predetermined location; responsive to the image being generated with the camera while the first device is at the predetermined location, encrypting the image with an encryption key that is associated with the predetermined location, the image being encrypted with the encryption key for decryption using an expiring decryption key, the encryption key being accessed by the first device through the service while the first device is actively connected to the service 

The claim limitations are quite unique in the sense that the images are encrypted by a location data that the first device is located at with expiring encryption key wherein the device is logged in with a second service and is required to login with the first  service in order to transfer data, however data is not transferred using the second service, wherein the image is captured using the camera of the first device and it requires another service to transfer data. 

In addition to the art cited in the previous office action, the following art was also
considered:
i.  Chhabra, Patent No.: 11163701. send a physical address associated with a destination location from a server system to a requester to enable the requester to encrypt a binary image using the physical address to generate an encrypted binary image; receive the encrypted binary image of the requester at the server system, the received encrypted binary image to be temporarily stored at a source location at the server system; load the encrypted binary image from the source location for storage at the destination location corresponding to the physical address at the server system; generate at least one integrity value for the encrypted binary image at the server system; and store the at least one integrity value in association with the encrypted binary image at the server system, the at least one integrity value inaccessible to a non-trusted entity.
ii. Bacon, No: 2020/0029124: CA encryption may allow a device (e.g., a server) to encrypt content (e.g., MVPD content, such as audio/video (A/V) content) using an encryption key and an entitlement control message (ECM). The ECM may contain a decryption key that is configured to allow an end device, such as a digital set-top box, to decrypt the encrypted content. In one embodiment, MVPD content may be encrypted using CA encryption within a secure facility, such as a video aggregation center 114. Note that cloud local CA generator 112 may be located within video aggregation center 114 or may be at a separate location. One or more devices within the secure facility may generate one or more encryption keys and one or more associated ECMs. The present disclosure describes a system that allows the scalable, secure transmission (e.g., by cloud local CA generator 112 via networks 110) of encryption packages (e.g., encryption keys and associated ECMs) to a local device (e.g., a local A/V inserter, such as encryption unit 106)..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DI XIAO/Primary Examiner, Art Unit 2179